                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CURTIS LEE,

                       Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 18-05332

CITY OF PHILADELPHIA, et al.,

                       Defendants.


                                        ORDER

      AND NOW, this 27th day of June, 2019, after consideration of Defendants’

Motion for Judgment on the Pleadings, (ECF No. 20), and Plaintiff’s Response, (ECF

No. 23), it is hereby ORDERED that the Motion is GRANTED in part and DENIED

in part.

    1. Counts II, V, VI, VII, XIII, XIV for claims of malicious prosecution, false arrest,

       and false imprisonment under § 1983 are DISMISSED without prejudice

       against all defendants;

    2. Count IV for claims of state law malicious prosecution and false arrest is

       DISMISSED without prejudice against all defendants;

    3. Counts I, II, III, IV, V, VI, IX, XII, XIII, XVIII against Com. Ross are

       DISMISSED without prejudice;

    4. Counts I, II, V, VI, IX, XVIII for federal claims against the City are

       DISMISSED without prejudice;

    5. Counts III, IV, XII, XIII, XVIII for state law claims against the City are

       DISMISSED with prejudice;
6. All claims against the individual defendants in their official capacities (Counts

   VII, VIII, IX, XI, XII) and the Philadelphia Police Department are

   DISMISSED with prejudice;

7. Counts X, XI, XV, XVI, and XVII are DISMISSED with prejudice against all

   defendants as duplicative of, or encompassed in, other counts;

8. The Motion is DENIED with respect to claims against Officers Killman,

   Hunter, Rebstock, Sulock, Schweizer, Maminski, Hamoy and Ryan, and Sgt.

   Woods for failure to intervene under § 1983 (Counts I and II);

9. Lee has until July 19, 2019 to file an Amended Complaint.

10. The current Scheduling Order, (ECF No. 11), is vacated. The Court will issue a

   separate scheduling order after July 19, 2019.


                                                    BY THE COURT:


                                                    /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.
